Appeal by the defendant from a judgment in favor of plaintiff in an action for separation based upon abandonment of the plaintiff by the defendant and awarding plaintiff the custody of the only child of the marriage between the parties, a girl thirteen years of age. Judgment unanimously affirmed, without costs, and without prejudice to an application to the Special Term for modification of the judgment as to custody of child or right of visitation by defendant. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.